Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 29, 2007 1933 Act File No. 333-32262 1940 Act File No. 811-07946 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO. 12 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 26 x (Check appropriate box or boxes) EV CLASSIC SENIOR FLOATING-RATE FUND (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: (617) 482-8260 ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) If any of the securities being registered on this Form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. x It is proposed that this filing will become effective pursuant to Rule 486: ¨ immediately upon filing pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a) x on April 1, 2007 pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a) Senior Debt Portfolio has also executed this Registration Statement. EV Classic Senior Floating-Rate Fund The investment objective of EV Classic Senior Floating-Rate Fund (the Fund) is to provide as high a level of current income as is consistent with the preservation of capital, by investing in a portfolio primarily of senior floating rate loans (Senior Loans). The portfolio also utilizes leverage for the purpose of acquiring additional income-producing investments. The Fund is a continuously offered, closed-end, diversified management investment company. The Fund also is an interval fund, which makes periodic repurchases of its shares pursuant to Rule 23c-3 under the Investment Company Act of 1940, as amended. Senior Loans typically are of below investment grade quality and have below investment grade credit ratings, which ratings are associated with securities having high risk, speculative characteristics. Because of the protective features of Senior Loans (being senior in a borrowers capital structure and secured by specific collateral), the investment adviser believes, based on its experience, that Senior Loans tend to have more favorable loss recovery rates compared to unsecured, below investment grade debt obligations. No market presently exists for resale of the Funds shares and it is not currently anticipated that a secondary market will develop for them. Fund shares are not redeemable or readily marketable. To provide investor liquidity, the Fund ordinarily will make each March, June, September and December an offer to repurchase between 5% and 25% of the Funds outstanding shares at net asset value. See Repurchase Offers at page ^
